[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                  __________________________________       FILED
                                                 U.S. COURT OF APPEALS
                                                   ELEVENTH CIRCUIT
                             No. 07-10691               July 24, 2007
                         Non-Argument Calendar      THOMAS K. KAHN
                  __________________________________      CLERK

                            BIA No. A79-458-032


FENGE YANG,

                                                              Petitioner,

                                     versus

U. S. ATTORNEY GENERAL,

                                                              Respondent.

                   _________________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                  __________________________________

                                (July 24, 2007)

Before TJOFLAT, DUBINA and CARNES, Circuit Judges.

PER CURIAM:

     Petitioner is a native and citizen of the People’s Republic of China. On
May 28, 2002, she left China for Venezuela. From there, she flew to the United

States, arriving at Miami International Airport on July 10, 2002. She entered the

United States with a Japanese passport bearing a false name, and stated that she

was a Visa Waiver Pilot Program applicant. Petitioner also sought asylum.

Having requested asylum, she was taken before an asylum officer. She told the

officer that she left China to escape China’s family planning policy. Six months

later, Petitioner filled out a formal application for asylum. In the application, she

stated that she left China because she feared persecution for being a Christian.

She stated that her immediate family – her husband, two children, father and eight

siblings – resided in China, that she left China because the Chinese authorities had

persecuted her on account of her Christian faith, and that if sent back to China,

they would imprison her due to her activities within the church.

       An Immigration Judge (“IJ”) heard Petitioner’s asylum application on May

17, 2005.1 After considering Petitioner’s testimony and her documentary

evidence, he denied the application – finding that Petitioner’s testimony was not

credible – and ordered her removal, rejecting her request for withholding of


       1
          On January 16, 2004, the IJ granted Petitioner’s motion to withdraw her application –
so to allow Petitioner to obtain documentation to support her asylum request. On May 7, 2004,
the IJ granted Petitioner’s motion to reopen the asylum hearing. See Amaya-Artunduaga v. U.S.
Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2003). In addition to seeking asylum, she sought
withholding of removal and relief under the U.N. Convention Against Torture (“CAT”).

                                               2
removal and CAT relief.

      In her testimony before the IJ, Petitioner said that her two children were

living with her sister in China and that she had been living with her husband in

New York City – that he had been residing there since 1995. (His immigration

status was in litigation.) When the IJ pointed out that she had earlier stated under

oath that her husband was in China, she responded that she decided to be truthful

about her husband before the hearing convened. The IJ was concerned about her

inconsistent statements about when she became a Christian. In the statement

appended to her application, she said that she became a Christian in 1995; in her

testimony before the IJ, she said that she was raised a Christian. Then there was

the discrepancy regarding why she left China. When questioned on her arrival in

Miami, Petitioner said she fled China because of its family planning policy; in her

asylum application and subsequent testimony before the IJ, she said that her flight

was due to her religion.

      Petitioner appealed the IJ’s decision to the Board of Immigration Appeals

(“BIA”). In her brief to the BIA, she challenged, among other things, the IJ’s

finding that she lacked credibility. She also contended that the IJ had denied her

due process of law by relying on that finding to deny her asylum application.




                                          3
The BIA was not persuaded and affirmed the IJ’s decision.2

       Petitioner now petitions this court for review. The question we must decide

is whether substantial evidence supports the denial of her application for asylum

and withholding of removal.3 See Al Najjar v. Ashcroft, 257 F.3d 1262, 1284

(11th Cir. 2001) (affirming the BIA’s decision if it is “supported by reasonable,

substantial, and probative evidence on the record considered as a whole.”)4

       “[A]n adverse credibility determination alone may be sufficient to support

the denial of an asylum application.” Forgue v. U.S. Att’y Gen., 401 F.3d 1282,

1287 (11th Cir. 2005). In this case, the IJ pointed to several material

inconsistencies between Petitioner’s testimony before the IJ and her previous

statements. The BIA noted these inconsistencies, “in particular . . . the conflict in

the applicant’s claim concerning the whereabouts of her husband.” The BIA

found that this [was] significant. . . . See e.g., matter of A-E-—, 21 I&N Dec. 1157


       2
         In affirming the IJ’s decision, the BIA disagreed with the IJ’s finding that Petitioner’s
asylum application was frivolous. Whether it was frivolous is not an issue in this review.
       3
          As noted above, in denying Petitioner’s application for asylum and withholding of
removal, the IJ denied Petitioner CAT relief. Petitioner did not challenge the denial of CAT
protection in her brief to the BIA. Because she did not do so – and thus failed fully to exhaust
her administrative remedies as to that matter – we do not consider it in this appeal and therefore
dismiss her petition to the extent that it seeks CAT protection.
       4
          Where, as here, the BIA adopts the IJ’s decision and agrees with the IJ’s finding that
the applicant’s testimony was not credible, we review the IJ’s finding. Al Najjar, 257 F.3d at
1284.

                                                 4
(BIA 1998). The [IJ] also cited other significant inconsistencies including her

original assertion to the Department of Homeland Security . . . officials that she

feared persecution due to violation of family planning policies while at her hearing

she claimed fear of persecution because she was a Christian.”

      We cannot fault the IJ for rejecting Petitioner’s testimony regarding her

grounds for asylum because her testimony was not credible. We thus affirm the

denial of Petitioner’s asylum application.

      Because Petitioner failed to establish that she was qualified for asylum, she

necessarily failed to carry the heavier burden of establishing entitlement to

withholding of removal. See Al Najjar, 257 F.3d at 1283-84.

      PETITION DISMISSED, in part, and DENIED, in part.




                                          5